--------------------------------------------------------------------------------

This is Page 1 of 12 pages of a subscription agreement and related appendices,
schedules and forms. Collectively, these pages together are referred to as the
“Subscription Agreement”.

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

PANGLOBAL BRANDS INC.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
UNITS

INSTRUCTIONS TO PURCHASER

1.

This Subscription form is for use by United States Accredited Investors.

    2.

COMPLETE the information on page 2 of this Subscription Agreement.

    3.

COMPLETE the Questionnaire attached on page 5 to this Subscription Agreement
(the “Questionnaire”).

    4.

Check or Cashier’s check should be made payable to Panglobal Brands Inc. For
Wire instructions contact Charles Lesser, CFO of Panglobal
CharlesL@panglobalbrand.com Tel (323) 266-6500 (Ext 205).

Wire, check or Cashier’s check may alternatively be payable to Clark Wilson LLP,
attorneys for Panglobal Brands Inc. Clark Wilson LLP 800 – 885 West Georgia
Street, Vancouver, B.C. V6C 3H1 Attention: Bernard Pinsky. If funds are
delivered to Clark Wilson LLP, they are instructed and authorized to hold the
said funds until Closing and upon Closing, release all funds to the Company. If
the transaction does not close, the funds will be returned to the Purchaser.

All other information must be filled in where appropriate.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 2 of
12

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO:        PANGLOBAL BRANDS INC. (the “Issuer”), of 2853 E. Pico Blvd., Los
Angeles, CA 90023

Subject and pursuant to the terms set out in the Terms on pages 3 to 4, the
General Provisions on pages 7 to 12 and the other schedules and appendices
attached which are hereby incorporated by reference, the Purchaser hereby
irrevocably subscribes for, and on Closing will purchase from the Issuer, the
following securities at the following price:

$                                             in value of Convertible Loan    
The Purchaser owns, directly or indirectly, the following securities of the
Issuer:     [Check if applicable] The Purchaser is [ ] an insider of the Issuer
or [ ] a member of the professional group

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Convertible Loan as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS       Name to appear on
certificate   Name and account reference, if applicable       Account reference
if applicable   Contact name       Address   Address           Telephone Number

EXECUTED by the Purchaser this _______ day of _____________, 2009. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

WITNESS:   EXECUTION BY PURCHASER:           X Signature of Witness   Signature
of individual (if Purchaser is an individual)     X Name of Witness   Authorized
signatory (if Purchaser is not an individual)       Address of Witness   Name of
Purchaser (please print)           Name of authorized signatory (please print)
Accepted this day of ____________, 2009     PANGLOBAL BRANDS INC.   Address of
Purchaser (residence) Per:         Telephone Number Authorized Signatory        
E-mail address           Social Security/Insurance No.:

By signing this acceptance, the Issuer agrees to be bound by the Terms on pages
3 to 4, the General Provisions on pages 9 to 16 and the other schedules and
appendices incorporated by reference. If funds are delivered to the Issuer’s
lawyers, they are authorized to release the funds to the Issuer on Closing.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 3 of
12

TERMS

Reference date of this Subscription
Agreement
April 9, 2009 (the “Agreement Date”)

The Offering

The Issuer

Panglobal Brands Inc. (the “Issuer”).

 



Offering

The offering consists of up to $2,500,000 in value of Convertible Loan
(“Convertible Loan”) of the Issuer, issued pursuant to a Convertible Loan
Agreement dated as of the date hereof.

 



Each $0.10 in value of Convertible Loan may be converted by the Purchaser into
one Unit at any time until maturity. Each Unit consists of one share of Common
Stock and one common share purchase Warrant (“Units”).

 



 

All dollar figures refer to United States dollars.

 



Common Stock

The voting shares of Common Stock of the Issuer par value $0.0001 (“Shares”) .

 



Warrants

Each whole Warrant may be exercised for 24 months following the Closing Date for
one share of Common Stock (a “Warrant Share”) at an exercise price of $0.15. The
Warrants are non-transferrable. The Issuer will deliver a form of Warrant
certificate and terms on Closing.

 



Total Amount

Up to US $2,500,000 from the sale of Convertible Loans.

 



Conversion Price

US$0.10 per Unit.

 



Selling Jurisdictions

The Units may be sold in jurisdictions where they may be lawfully sold (the
”Selling Jurisdictions”).

 



Exemptions

The offering will be made in accordance with the following exemptions:


  (a)

the Accredited Investor exemption as defined by Regulation D promulgated under
the 1933 Act; and

        (b)

such other exemptions as may be available the securities laws of the Selling
Jurisdictions.


Exemptions for Offshore
Purchasers

Such other exemptions as may be available the securities laws of the Selling
Jurisdictions and Regulation S of the United States.

 



No Registration of Securities

The Convertible Loan, the Shares and the Warrants will not be registered with
the United States Securities and Exchange Commission and will be tradable in
compliance with Rule 144 restricted periods.

 



Resale restrictions and legends

The Purchaser acknowledges that the certificates representing the Shares will
bear the following legends:

 



“NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 4 of
12


“1933 ACT”), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.” Purchasers are advised to
consult with their own legal counsel or advisors to determine the resale
restrictions that may be applicable to them.

 



Closing Date

The completion of the sale and purchase of the Convertible Loan will take place
in one or more closings, on a date or dates as agreed to by the Issuer and the
Purchaser. Payment for, and delivery of the Convertible Loan, is scheduled to
occur on or about April 30, 2009 or such other date as may be agreed upon by the
Issuer and the Purchaser (the “Closing Date”).

The Issuer

Jurisdiction of organization

The Issuer is incorporated under the laws of the State of Delaware.

 



Stock exchange listings

Certain market makers make market in the Issuer’s stock on the National
Association of Securities Dealers Inc.’s OTC Bulletin Board.

 



Commissions with Jurisdiction
Over the Issuer

The “Commissions with Jurisdiction Over the Issuer” is the United States
Securities and Exchange Commission.

 



Securities Legislation Applicable to
the Issuer

The “Securities Legislation Applicable to the Issuer” is the US Securities
Exchange Act of 1934.

End of Terms

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 5 of
12

UNITED STATES
ACCREDITED INVESTOR QUESTIONNAIRE

All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Securities of the
Issuer. The purpose of this Questionnaire is to assure the Issuer that each
Subscriber will meet the standards imposed by the 1933 Act and the appropriate
exemptions of applicable state securities laws. The Issuer will rely on the
information contained in this Questionnaire for the purposes of such
determination. The Securities will not be registered under the 1933 Act in
reliance upon the exemption from registration afforded by Section 3(b) and/or
Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not an
offer of the Securities or any other securities of the Issuer in any state other
than those specifically authorized by the Issuer.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Issuer deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Securities hereunder.

The Subscriber covenants, represents and warrants to the Issuer that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies.)

________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000.

   



________ Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000.

   



________ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.

   



________ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self-directed plan, whose investment decisions
are made solely by persons that are accredited investors.

   



________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States).


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 6 of
12


________ Category 6

A director or executive officer of the Issuer.

   



________ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act.

   



________ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories.

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Issuer with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

 

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the Issuer
promptly of any change in any such information. If this Questionnaire is being
completed on behalf of a corporation, partnership, trust or estate, the person
executing on behalf of the Subscriber represents that it has the authority to
execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
___ day of  _______________, 2009.

If a Corporation, Partnership or Other Entity:   If an Individual:              
    Print of Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. No.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 7 of
12

GENERAL PROVISIONS

1.         DEFINITIONS

1.1       In the Subscription Agreement (including the first (cover) page, the
Terms on pages 3 to 4, the General Provisions on pages 7 to 12 and the other
schedules and appendices incorporated by reference), the following words have
the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means the Securities Legislation Applicable to the
Issuer (as defined on page 4) and all legislation incorporated in the definition
of this term in other parts of the Subscription Agreement, together with the
regulations and rules made and promulgated under that legislation and all
administrative policy statements, blanket orders and rulings, notices and other
administrative directions issued by the Commissions;

        (c)

“Closing” means the completion of the sale and purchase of the Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Commissions” means the Commissions with Jurisdiction over the Issuer (as
defined on page 4) and the securities commissions incorporated in the definition
of this term in other parts of the Subscription Agreement;

        (f)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 7 to 12;

        (g)

“Private Placement” means the offering of the Securities on the terms and
conditions of this Subscription Agreement;

        (h)

“Securities” means the shares of Common Stock, the Warrants and the Warrant
Shares, as defined in the Terms;

        (i)

“Subscription Agreement” means the first (cover) page, the Terms on pages 3 to
4, the General Provisions on pages 7 to 12 and the other schedules and
appendices incorporated by reference; and

        (j)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 3 to 4.

1.2       In the Subscription Agreement, the following terms have the meanings
defined in Regulation S of the 1933 Act (“Regulation S”): “Directed Selling
Efforts”, “Foreign Issuer”, “Substantial U.S. Market Interest”, “U.S. Person”
and “United States”.

1.3       In the Subscription Agreement, unless otherwise specified, currencies
are indicated in US dollars.

1.4       In the Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

2.         ACKNOWLEDGEMENTS, REPRESENTATIONS AND WARRANTIES OF PURCHASER

2.1       Acknowledgements concerning Offering

The Purchaser acknowledges that:

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 8 of
12


  (a)

the Securities have not been registered under the 1933 Act, or under any state
securities or “blue sky” laws of any state of the United States, and are being
offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons, except pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act,
and in each case only in accordance with Applicable Legislation;

        (b)

the Issuer will refuse to register any transfer of the Securities not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

        (c)

the Issuer has not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act;

        (d)

the decision to execute this Subscription Agreement and purchase the Securities
agreed to be purchased hereunder has not been based upon any oral or written
representation as to fact or otherwise made by or on behalf of the Issuer and
such decision is based entirely upon a review of information (the “Issuer
Information”) which has been provided by the Issuer to the Purchaser. If the
Issuer has presented a business plan or any other type of corporate profile to
the Purchaser, the Purchaser acknowledges that the business plan, the corporate
profile and any projections or predictions contained in any such documents may
not be achieved or be achievable;

        (e)

the Purchaser and the Purchaser’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuer regarding the Offering,
and to obtain additional information, to the extent possessed or obtainable
without unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Issuer Information, or any business plan, corporate
profile or any other document provided to the Purchaser;

        (f)

the books and records of the Issuer are available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser’s attorney and/or
advisor(s);

        (g)

by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

        (h)

the Issuer is entitled to rely on the representations and warranties and the
statements and answers of the Purchaser contained in this Subscription Agreement
and in the Questionnaire, and the Purchaser will hold harmless the Issuer from
any loss or damage it may suffer as a result of the Purchaser’s failure to
correctly complete this Subscription Agreement or the Questionnaire;

        (i)

the Purchaser will indemnify and hold harmless the Issuer and, where applicable,
its respective directors, officers, employees, agents, advisors and shareholders
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) arising out of or based upon any representation or warranty of
the Purchaser contained herein, the Questionnaire or in any other document
furnished by the Purchaser to the Issuer in connection herewith, being untrue in
any material respect or any breach or failure by the Purchaser to comply with
any covenant or agreement made by the Purchaser to the Issuer in connection
therewith;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 9of
12


  (j)

the issuance and sale of the Securities to the Purchaser will not be completed
if it would be unlawful or if, in the discretion of the Issuer acting
reasonably, it is not in the best interests of the Issuer;

        (k)

the Purchaser has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Securities and with
respect to applicable resale restrictions and it is solely responsible (and the
Issuer is not in any way responsible) for compliance with applicable resale
restrictions;

        (l)

the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Securities will become listed on any stock exchange or automated dealer
quotation system, except that currently certain market makers make market in
shares of the Issuer on the National Association of Securities Dealers Inc.’s
OTC Bulletin Board;

        (m)

neither the Commissions or similar regulatory authority has reviewed or passed
on the merits of the Securities;

        (n)

no documents in connection with this Offering have been reviewed by the SEC or
any state securities administrators;

        (o)

there is no government or other insurance covering any of the Securities;

        (p)

this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any subscription for any reason; and

        (q)

by executing and delivering this Subscription Agreement, each Purchaser will
have directed the Issuer not to include a Canadian legend on any certificates
representing the Securities to be issued to such Purchaser. As a consequence,
the Purchaser will not be able to rely on the resale provisions of National
Instrument 45-102, as adopted by the securities commissions of Canada, and any
subsequent trade in the Securities during or after the Canadian hold period
described therein will be a distribution subject to the prospectus and
registration requirements of Canadian securities legislation, to the extent that
the trade is at that time subject to any such Canadian securities legislation.

2.2       Representations by the Purchaser

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

  (a)

the Purchaser is resident in the United States;

        (b)

the Purchaser has received and carefully read this Subscription Agreement;

        (c)

the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is a corporation, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Subscription Agreement on behalf of
the Purchaser;

        (d)

the Purchaser (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time, and can afford
the complete loss of such investment;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 10 of
12


  (e)

the Purchaser is aware that an investment in the Issuer is speculative and
involves certain risks, including the possible loss of the investment;

        (f)

the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the constating documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

        (g)

the Purchaser has duly executed and delivered this Subscription Agreement and it
constitutes a valid and binding agreement of the Purchaser enforceable against
the Purchaser;

        (h)

the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Issuer, and the Purchaser is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;

        (i)

the Purchaser understands and agrees that the Issuer and others will rely upon
the truth and accuracy of the acknowledgements, representations and agreements
contained in this Subscription Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Purchaser shall promptly notify the Issuer;

        (j)

all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuer, and the Purchaser will notify the Issuer
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

        (k)

the Purchaser is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Purchaser has not
subdivided his interest in the Securities with any other person;

        (l)

the Purchaser is not an underwriter of, or dealer in, the common shares of the
Issuer, nor is the Purchaser participating, pursuant to a contractual agreement
or otherwise, in the distribution of the Securities;

        (m)

the Purchaser understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to U.S. Persons except
in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act, or pursuant to an exemption from, or
in a transaction not subject to, the registration requirements of the 1933 Act;

        (n)

the Purchaser understands and agrees that the Issuer will refuse to register any
transfer of the Securities not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933Act
or pursuant to an available exemption from the registration requirements of the
1933 Act;

        (o)

the Purchaser has made an independent examination and investigation of an
investment in the Securities and the Issuer and has depended on the advice of
its legal and financial advisors and agrees that the Issuer will not be
responsible in any way whatsoever for the Purchaser’s decision to invest in the
Securities of the Issuer;

        (p)

if the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the investor accounts for which the Purchaser acts as a
fiduciary or agent satisfy the definition of an “Accredited Investor”, as the
term is defined under Regulation D of the 1933 Act;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 11 of
12


  (q)

if the Purchaser is acquiring the Securities as a fiduciary or agent for one or
more investor accounts, the Purchaser has sole investment discretion with
respect to each such account, and the Purchaser has full power to make the
foregoing acknowledgements, representations and agreements on behalf of such
account;

          (r)

the Purchaser is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

          (s)

no person has made to the Purchaser any written or oral representations:

          (i)

that any person will resell or repurchase any of the Securities;

          (ii)

that any person will refund the purchase price of any of the Securities;

          (iii)

as to the future price or value of any of the Securities; or

          (iv)

that any of the Securities will be listed and posted for trading on any stock
exchange or automated dealer quotation system or that application has been made
to list and post any of the Securities of the Issuer on any stock exchange or
automated dealer quotation system.

2.3       Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages 7
to 12 and the other schedules and appendices incorporated by reference) are made
by the Purchaser with the intent that they be relied upon by the Issuer in
determining its suitability as a purchaser of Securities, and the Purchaser
hereby agrees to indemnify the Issuer against all losses, claims, costs,
expenses and damages or liabilities which any of them may suffer or incur as a
result of reliance thereon. The Purchaser undertakes to notify the Issuer
immediately of any change in any representation, warranty or other information
relating to the Purchaser set forth in the Subscription Agreement (including the
first (cover) page, the Terms on pages 3 to 4, the General Provisions on pages 7
to 12 and the other schedules and appendices incorporated by reference) which
takes place prior to the Closing.

2.4       Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

3.       ISSUER’S ACCEPTANCE

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Securities which will not be binding
on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Subscription
Agreement and, notwithstanding the Agreement Date, if the Issuer accepts the
subscription by the Purchaser, the Subscription Agreement will be entered into
on the date of such execution by the Issuer.

4.         CLOSING

4.1       On or before the end of the business day before the Closing Date, the
Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Securities to be purchased by the Purchaser.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, schedules and forms) Page 12 of
12

4.2       At Closing, the Issuer will deliver to the Purchaser the certificates
representing the Securities purchased by the Purchaser registered in the name of
the Purchaser or its nominee, or as directed by the Purchaser.

5.         MISCELLANEOUS

5.1       The Purchaser agrees to sell, assign or transfer the Securities only
in accordance with the requirements of applicable securities laws and any
legends placed on the Securities as contemplated by the Subscription Agreement.

5.2       The Purchaser hereby authorizes the Issuer to correct any minor errors
in, or complete any minor information missing from any part of the Subscription
Agreement and any other schedules, forms, certificates or documents executed by
the Purchaser and delivered to the Issuer in connection with the Private
Placement.

5.3       The Issuer may rely on delivery by fax machine of an executed copy of
this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

5.4       Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

5.5       This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

5.6       Time is of the essence of this Subscription Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).

5.7       Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

5.8       The parties to this Subscription Agreement may amend this Subscription
Agreement only in writing.

5.9       This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

5.10     A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

5.11     This Subscription Agreement is to be read with all changes in gender or
number as required by the context.

5.12     This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.

End of General Provisions

End of Subscription Agreement

--------------------------------------------------------------------------------